I concur in the opinion of the majority with the following exception.
In a number of unreported opinions, this court has relied upon the case of Bowins v. Euclid Gen. Hosp. (1984), 20 Ohio App. 3d 29, 20 OBR 31, 484 N.E.2d 203, for the principle that expert testimony is necessary to establish negligence with respect to snow removal in a commercial lot. In fact, however,Bowins *Page 853 
never said such testimony was required. The opinion stated merely that because the techniques for removing snow and ice from a large commercial parking area are not matters well within the general competence of a jury "expert testimony which aids the jury in understanding the evidence or determining the facts in issue should not be excluded." Id. at 31, 20 OBR at 33,484 N.E.2d at 206.
Prohibiting trial courts from excluding testimony is not the same as requiring plaintiffs to provide it. I believe the distinction is important. While some cases require such testimony, I would not go so far as to say that expert testimony is required in every case.